DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the claims:  Claims 18-46 are currently pending.
Priority:  This application is a CON of 15/799,235 (10/31/2017 ABN)
15/799,235 is a CON of 14/636,248 (03/03/2015 ABN)
14/636,248 is a DIV of 13/915,941 (06/12/2013 ABN)
13/915,941 is a CON of 13/140,478 (06/17/2011 ABN)
13/140,478 is a 371 of PCT/US2009/068143 (12/16/2009)
PCT/US2009/068143 has PRO 61/203,053 (12/18/2008).
Election/Restrictions
This application was filed as a continuation of a divisional of US Application 13/915,941 and the claims are consonant in scope with the original claims subject to restriction - Group II, drawn to a crystalline salt product of form A.  

Claim Interpretation
The claims are to a product that includes the compound “1-(4-{1-[(E)-4-Cyclohexyl-3- trifluoromethyl-benzyloxyimino]-ethyl}-2-ethyl-benzyl)-azetidine-3-carboxylic acid, (E)-but-2-enedioic acid” with additional language attempting to define a particular solid form.  Claims 18-19, 22-46 use the term “Crystalline Form A” to define the invention.  However, the specification never explicitly defines what “Crystalline Form A” is and only characterizations of “Crystalline Form A” such as follows (p. 5):

    PNG
    media_image1.png
    110
    1232
    media_image1.png
    Greyscale

Given the lack of guidance regarding the meaning of “Crystalline Form A”, the claims are given their broadest reasonable interpretation in light of the specification.  MPEP 2111. In particular, the reference to “Crystalline Form A” in the specification and claims is always associated with the language “characterized” “in” or “by” regarding spectroscopic information.  Consistent with MPEP 2111.03, the claims are construed as being open-ended to allowing additional elements  (“’characterized by,’ is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”).  Thus, the claims are construed as allowing other spectroscopic information as well as other solid forms “characterized” by additional information.  Regarding the use of the qualifier “substantially” in defining “Crystalline Form A” the specification states (p. 12-13):
It is also stated in the preceding paragraphs that the crystalline forms of the hemifumarate salt of compound I provide X-ray powder diffraction patterns ‘substantially’ the same as the X-ray powder diffraction patterns shown in the accompanying figures. It shall be appreciated that the use of the term ‘substantially’ in this context is also intended to indicate that the 2-theta angle values of the X-ray powder diffraction patterns may vary slightly as consequence of the inherent experimental variations that can occur with these measurements. Consequently, the peaks traces shown in the Figures cannot be construed as absolute.

which results in a meaning to allow for values that “vary slightly as consequence of the inherent experimental variations” and “cannot be construed as absolute”.  
	Similarly regarding independent claim 20 which does not refer to “Crystalline Form A” but refers to “A compound” … “characterized by an X-ray powder diffraction pattern as shown in Figure 1”, the same interpretation is given as with claim 18: construed as allowing other spectroscopic information as well as other solid forms “characterized” by additional information with values that “vary slightly” and “cannot be construed as absolute”.  
	Regarding independent claim 20 “characterized by a Fourier Transform (FT)-Raman spectrum as shown in Figure 5”, the specification states on p. 13:
Likewise, the intensity of individual peaks in a FT-Raman spectrum may also change slightly depending on the sample concerned and the measurement conditions, but a person skilled in the art will be able to determine whether two FT-Raman spectra are substantially the same.

which allows for the claim scope to “change slightly depending on the sample concerned and the measurement conditions”.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 18-46 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Each of the claims include limitations that refer to spectroscopic techniques either directly (XRPD or Raman) or implicitly by referring to “Crystalline Form A”.  As detailed in the claim interpretation supra, the spectroscopic information and claim scope depends upon particular aspects of the experimental measurement.  Regarding the experimental measurement, Page 40 of the Specification describes general procedures for XRPD as follows:

    PNG
    media_image2.png
    541
    655
    media_image2.png
    Greyscale

This description does not provide sufficient detail to allow for one skilled in the art to determine how the X-ray powder diffraction spectrum observed and claimed was evaluated given the highly sensitive to a variety of factors including sample preparation, particle size, scanning rate, preferred orientations, humidity, etc.  (Specification p. 13: “values of the X-ray powder diffraction patterns may vary slightly as consequence of the inherent experimental variations that can occur with these measurements”; See Hurst et al., Analytica Chimica Acta, 337 (1997), 233-52 listing 33 different sources of significant error in quantitative powder XRD measurements; and Campbell Roberts et al., J. Pharm. Biomed. Anal., 28 (2002) 1149-59 describing the error from preferred orientation effects).  For example, merely altering the scan rate on the X-ray diffractogram can cause the dramatic appearance and disappearance of peaks (from Tiwari et al., J. Pharm. Biomed. Anal., 43 (2007) 865-72, page 870).  The “standard method” referred to in the Specification is also not known and the referenced documents are not of record, thus it is not possible for the Examiner to evaluate the scope of the claim determined by such an unknown method.  Such an omission is tantamount to omitting essential elements (MPEP 2172.01).
In addition, Specification page 40 states that “the same crystalline form is prepared by different processes” with “‘essentially’ the same XRPD diffraction pattern”.  The quotes in essentially give the impression that the results were not the same for each pattern and possibly differ due to differences in preparation, structure, or measurement parameters.  Based on the above established issues with comparing X-ray powder diffraction data among different preparations and techniques as well as the lack of detail regarding how the claim limitations were arrived at, one of skill in the art would not know how to compare a given sample with the claims to unambiguously determine whether the sample would infringe such a claim.

Absent a clear reference to the spectroscopic parameters and experimental conditions, one of ordinary skill in the art would be unsure precisely as to what the spectroscopic limitations refer to.  For example, the specific conditions under which that the X-ray powder diffraction was collected.  

Regarding the claim’s references to FT-Raman spectrum, the specification states on p. 13:
Likewise, the intensity of individual peaks in a FT-Raman spectrum may also change slightly depending on the sample concerned and the measurement conditions, but a person skilled in the art will be able to determine whether two FT-Raman spectra are substantially the same.

p. 41:

FT-Raman spectroscopy measurements are performed on a Bruker RFS 100.

p. 45:

Crystalline Form A produced by Methods 1 to 8 also provides a FT-Raman spectrum that is the same, or essentially the same, as the representative trace shown in Figure 5.

p. 47:

The wet cake was analysed by FT-Raman spectroscopy

p. 47:


p.181: “laser power, instrument variability, sample homogeneity and overall
method error”
“investigated instrument and day-to-day reproducibility, intraday
reproducibility, sample mixing, sample positioning, laser
power and particle size”
As described by Strachan et al. (JPP 2007, 59: 179–192) when analyzing solid forms for the presence of crystal forms, sources of error include laser power, instrument variability, sample homogeneity, particle size which can prevent an accurate determination of a polymorphic form.  

p. 19: “the ability
to differentiate molecular crystal forms
based upon the peak positions of internal crystal lattice vibrational modes will
be determined by the spectral resolution
of the Raman spectrometer.”

“These spectra, although acquired from different grains
of the same crystal form, appear more
dissimilar than the spectra obtained
from the two different crystal forms
shown in Figure 4. If one were not careful, one might incorrectly conclude that
the spectra in Figure 5 were acquired
from two different crystal forms”

Applicant did not respond to the following:  Regarding claim 1, the use of the term “Form A” does not provide sufficient detail as to what delineates the metes and bounds of the claim.  The specification defines Form A as follows (p. 5):

    PNG
    media_image1.png
    110
    1232
    media_image1.png
    Greyscale

Such a definition is ambiguous with respect to what the meaning of “substantially as shown in Figure 1” because one of ordinary skill in the art would not know what defines the metes and bounds of the claims due to the uncertainty in the measurement described supra and precisely how similar to Figure 1 would a XRPD pattern need to be in order to infringe.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pan et al. (WO 2004/103306), in view of the secondary references US 6518288, US 7252971, US 6900206, US 5695459, US20060014832, US20080279932, US20060223794, US20060223820, US 5264417, or US 5795909, also in view of Berge et al. (J. Pharmaceutical Sciences, Jan 1977, v. 66, n. 1, p. 1-19), Brittain (Polymorphism in Pharmaceutical Solids, Vol. 95, 1999, Taylor & Francis, Harry G. Brittain (Ed.), 427 pp.) and Morissette et al. (Advanced Drug Delivery Reviews 56 (2004) 275–300), with Liu, Bastin et al., Morris, et al., Adeyeye, Gould, Serajuddin, and Swarbrick et al. cited as supplemental references.
The instant claims are to the following compound:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

as a fumarate salt, with further claim language including the following:
“Crystalline Form A”: claims 18-19, 22 
“the compound characterized by a Fourier Transform (FT)-Raman spectrum as shown in figure 5”: 21, 27
“characterized by an X-ray powder diffraction pattern as shown in Figure 1”: 20, 23
“characterized by an X-ray powder diffraction pattern comprising at least three 2-theta angle (0) peaks selected from the group consisting of about 6.90, about 10.10, about 10.60, about 12.10, about 17.50, about 18.10, and about 20.70.”
“A Crystalline Form A … formed by the process of …” – i.e. claim 41
“Crystalline Form A … wherein the crystalline product is a white powder …” – i.e. claim 44

Pan (WO 2004/103306), the primary reference, teaches a pharmaceutical immunosuppressant compound which is the same compound as in the instant claims (Example 3, p. 29):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    314
    896
    media_image4.png
    Greyscale

and organic acid salts on page 12:

    PNG
    media_image5.png
    284
    1251
    media_image5.png
    Greyscale


In addition, Pan teaches the process for forming salts the on page 23:


    PNG
    media_image6.png
    397
    1249
    media_image6.png
    Greyscale


Pan teaches on page 24, line 23, that crystalline salts of the compound are preferred.  Pan also teaches the same compound as Example 3 which is shown to be active in vitro (p. 45, lines 10-14), and in vivo (p. 46, line 20-23).  Pan also claims the compound and “pharmaceutically acceptable salts … thereof” (claims 1 and 8).
The secondary references below are cited to establish that fumarate is an entirely conventional drug form.  See the following:
US 6518288 teaches Amlodipine hemifumarate (Example 1).  The reference also teaches that forming the fumarate salt avoids stability problems with other salts (col. 2, lines 20-53).
US 7252971 teaches ferrous Fumarate (col. 39, l. 50); ibutilide Fumarate (col. 36, l. 15); bisoprolol fumarate (col. 36, l. 30); quetiapine fumarate(col. 37, l. 47-48); ketotifen fumarate (col. 42, l. 14) and clemastine fumarate (col. 38, l. 34). 
US 6900206 teaches Tenofovir disoproxil fumarate (Viread ®) (col. 1, l. 32).  
US 5695459 teaches emedastine fumarate, formoterol fumarate, nizofenone fumarate (col. 6, l. 48-50, 58; col. 7, l. 27).
US20060014832 teaches fesoterodine fumarate (Toviaz®) (p. 8, Table 2).  Fumarate is especially preferred salt ([0034]). 
US20080279932 teaches that for vildagliptin, the fumarate salt is especially preferred (see paragraph [0046]). 
US20060223794 teaches olanzapine fumarate.  The reference teaches that the salt form improves the stability of olanzapine ([0006]-[0007]).
US20060223820 teaches aripiprazole fumarate ([0015], [0021]). 
US 5264417 teaches Tiamulin fumarate (col. 5, l. 31). 
US 5795909 teaches Oxetorone Fumarate (21:55); Propirarn Fumarate (21:62-63); Domazoline Fumarate (25:64); Azaloxan Fumarate (26:38); Cotinine Fumarate (26:43-44); Fezolamine Fumarate (26:53); Ketipramine Fumarate (26:58); Tampramine Fumarate (27:6); Linogliride Fumarate (27:21-22); Clemastine Fumarate (28:21); Metoprolol Fumarate (29:9); Liarozole Fumarate (34:14-15); Artilide Fumarate (35:63); Ibutilide Fumarate (36:4); Ipazilide Fumarate (36:5); Dazopride Fumarate (41:7-8); Xamoterol Fumarate (41:15); and Mefenidil Fumarate (41:49-50). 

Berge reviews the formation of salts of known pharmaceuticals including those that are FDA approved commercially marketed salts (Table I).  The FDA approved salts include fumarate. 
 Brittain teaches the theoretical framework for understanding the procedure for obtaining crystalline forms (polymorphs) of pharmaceuticals (i.e. Chapter 1).  Brittain describes methods for the generation of polymorphs of pharmaceutical compounds and establishes that forming a crystalline form of a pharmaceutical is well within the ordinary skill in the art.  See, for example pages 183-219.  Page 189 lists specific solvents often used in the preparation of pharmaceutical crystalline solids that are the same as in the instant specification, including water, acetonitrile, ethanol, acetone, and methylene chloride.
Morissette teaches an automated high-throughput crystallization to form polymorphs, salts, co-crystals and solvate forms of pharmaceuticals (title, abstract).  The prior art describes the successful application of the automated high-throughput technique to several known pharmaceuticals and details how thousands of crystallization conditions can be performed in parallel, computer analyzed and then used to produce the polymorphic forms of a given pharmaceutical (p. 296, para. 2).
The supplemental references are cited to demonstrate that the skill level in the art of salt selection is relatively high, as seen in the well-developed literature in the field.  The reference Liu (Rong, ed., Water-Insoluble Drug Formulation (CRC Press, 2008) Chapter 15 pages 417-435) teaches for example the fact that the salt-selection process is well understood to be an important one and that salt should be screened (p. 417, 429, 431).  Bastin et al. (Organic Process Research & Development 2000, 4, 427-435) teaches salt selection and optimization (title, abstract), with some mentions of specific salts (including fumarate in Table 1) in its discussion of specific factors to be considered, and some specific case studies on how some particular drug salts were selected. Morris et al. (International Journal of Pharmaceutics 105 (1994) 209-217) gives a sample methodology on selecting an optimal salt form (abstract). Adeyeye (Moji, ed., Preformulation in Solid Dosage Form Development (Informa Healthcare, 2008) Chapter 2.3, pages 63-80) gives an extensive treatment of the salt selection process, including solubility, stability, hygroscopicity, bioavailability, surface tension, manufacturing considerations and more.  Specifically, Adeyeye teaches on p. 73 that “a salt form with a higher degree of crystallinity will be preferred from the chemical processing perspective”. Gould (International J. of Therapeutics 33, 201 (1986)) presents a different type of selection methodology for picking the best salt form, based on sorting between essential and desired properties. Serajuddin (Advanced Drug Delivery Reviews 59 (2007) 603–616) demonstrates the high skill level in the area of salt formation to improve drug solubility.  Swarbrick et al. (Encyclopedia of Pharmaceutical Technology 13 (Marcel Dekker, NY 1996) pages 453-499) gives an extensive and detailed treatment of salt selection knowledge, detailing such matters as the impact of salt selection on drug formulation, how to make solubility prediction, effects on dissolution rate, surface activity, hygroscopicity, disintegration, bioavailability, and much more.  Swarbrick specifically teaches that stability of the compound is related to the crystallinity of the solid form (p. 468).  The fact that Swarbrick cites 421 references bespeaks the fact that this is a very well developed art with a very high level of skill. 
Response
Applicant argues that a prima facie case of obviousness was not established because nothing in the cited references would have led one of ordinary skill in the art to the claimed invention with a reasonable expectation of success.  At the time of invention, one of ordinary skill in the art practicing the Pan pharmaceutical compound would form a “pharmaceutically acceptable salt”, including an “acid addition salt” with a “pharmaceutically acceptable … organic acid” and forming a crystalline form in accordance with the specific teaching of Pan (Pan pages 12, 23, 24).  One of ordinary skill in the art would consider utilizing the well-known pharmaceutically acceptable salts such as those that are “FDA Approved” and listed in Berge’s Table I (Berge page 2) and find the organic acid salt of fumarate among the other finite number of well-known pharmaceutically acceptable salts.  Through utilizing the routine “High-throughput salt selection” taught by Morissette (pages 285-287), one of ordinary skill in the art would arrive at the claimed invention.  In addition, Morisette teaches fumarate among the example screening of a salt/crystal form (page 286-287, Fig. 5).  Thus, one of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed invention.
Applicant also argues:

    PNG
    media_image7.png
    87
    718
    media_image7.png
    Greyscale

This argument is not persuasive because obviousness is evaluated based on the evidence of record, and in the instant case one of ordinary skill in the art would have a reasonable expectation of success in following the teaching of Pan and utilizing the well-known and routine automated high-throughput screening described by Morisette and arrive at the claimed invention.  One of ordinary skill in the art would be expected to apply methods within their technical grasp (such as automated high-throughput screening) to improve that which is already known in the art.  The Supreme Court stated in KSR “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill.”  KSR Intern. Co. v. Teleflex Inc., 127 S.Ct. 1727, 1731 (2007).  Here, the use of an automated system to screen a pharmaceutical salt for crystallization is well known and specifically taught by Morissette.  Therefore, the method is within the technical grasp of those of ordinary skill in the art and it would be obvious to one of ordinary skill in the art to use the same method and apply it to the Pan compound.
The rejection is maintained.




Therefore, the claims remain indefinite and the rejection maintained.

ODP

17/818,889 claims 1-21: “1. Crystalline Form A of 1-(4-{1-[(E)-4-cyclohexyl-3- trifluoromethylbenzyloxyimino]-ethyl}-2-ethyl-benzyl)-azetidine-3-carboxylic acid (Compound (1)), (E)-but-2-enedioic acid.”

US8173634

    PNG
    media_image8.png
    234
    425
    media_image8.png
    Greyscale

US8486930

    PNG
    media_image9.png
    98
    415
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    188
    420
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    372
    721
    media_image11.png
    Greyscale


Claim Objection
Claim 6 is objected to for not ending with a period.
Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639